Marantha Funding Corp

--------------------------------------------------------------------------------

47 Ferncliff Road Bloomfield, New Jersey 07001
Telephone: 973-338-8499
Facsimile:  973- 893-0211


FINANCIAL PLACEMENT FEE AGREEMENT


The undersigned Bobby Smith Jr., Fran Mize and Four Star Holdings, Inc.
hereafter referred to
As “Borrower” hereby contracts for services with Maranatha Funding Corp.
(hereinafter referred to as MFC”) to arrange or obtain financing as described
below.


1.
Borrower:
Four Star Holdings, Inc., a public company
 
     
2.
Description of financing request:
         
Borrower requests that MFC arrange financing for the for the construction of new
homes in various sub-divisions owned or controlled by the borrower under the
following general terms and conditions or such other term as the borrower
accepts.
         
Loan Amount:
3,000,000 Revolving Line of Credit.
         
Interest Rate:
12%- 6 months interest reserve to be established at closing.
         
Term:
Two (2)  years
         
Bank Loan Fee:
3% of the loan amount
         
Collateral:
Collateral package to be determined by the lender in cooperation with existing
bank lenders.
         
Advance:
The lender will advance funds against work in place on no more than 20 houses at
one time assuming a 100,000 budget per home. Budgets for each property must be
submitted to the lender for approval prior to any advance. The borrower  will
pay the cost of the inspections.
         
Repayment:
 Each property will be released from the blanket mortgage upon the repayment of
130% of the outstanding loan balance    assigned to the property. The funds will
then be available for  the next property to be constructed.
         
Guarantees:
 Full personal and cross corporate guarantees.
       
3.
FINANCING FEE:  Inconsideration of MFC arranging or obtaining financing for
this  project. Borrower agrees to pay MFC arranging or obtaining financing for
this  project. Borrower agrees to pay a placement fee on the following basis.
         
3% of the final loan amount earned at commitment and payable at closing

 

 
 
Page 1 of 3

--------------------------------------------------------------------------------

 
 


4.
Directly or indirectly by any means the Identity of MFC’s contact or affiliation
in any way to any third party without the express consent of MFC for a period of
five years.  All parties agree there is consideration in the introduction and
exposure to MFC’s contacts and affiliation. The penalty to Borrower for
violation this agreement will be 10% of the amount of financing as a result of
the circumvention.
   
5.
CONSTRUCTION FINANCING:  Borrower agrees that the lender procured by MFC may
wish to extend further loans for the development and/or refinance of additional
property. In that case borrower agrees to use the services of MFC to apply for
such financing and agrees to pay MFC a placement fee in the amount of 2.0% of
the final loan amount, earned at commitment and payable at closing as above.
   
6.
OTHER PROVISIONS:  Other provisions contained in any Riders hereto attached,
initialed or signed by both parties are by express reference incorporated in and
made a part of this application. It is an express provision of this application
that time is of the essence.
   
7.
AGENCY DISCLAIMER:  Borrower acknowledges and agrees that this application does
not create any agency of fiduciary relationship between Borrower and MFC.
   
8.
FEES AND EXPENSES:  Borrower understand and agrees that the Fee payable to MFC
is in addition to costs of the transaction or third-party fees inclusive of but
not limited to appraisal fees, attorneys’ fees, title policy, recording costs,
environmental assessments, soil reports, etc. The loan will be extended at no
cost to the lender.
   
9.
COOPERTAION:  Borrower shall cooperate with MFC and the Lender in procuring the
commitment, and upon written request. Borrower will supply any and all
information or documents reasonably required by the transaction.
   
10.
INFORMATION:  It is understood that the Lender and MFC are relying on the
information provided by Borrower to be true and accurate in every particular.
MFC shall not be responsible for any incorrect information supplied by Borrower
or failure of Borrower to disclose any material fact.
   
11.
ATTORNEYS’ FEES:  If this application is placed by MFC in the hands of an
attorney for collection of any amount payable to MFC hereunder, by suit or
otherwise, or to enforce its terms. Borrower shall pay upon demand all costs and
expenses related thereto and agrees to pay upon demand all attorney’s fees
associated therewith.
   
12.
AUTHORITY:  The signatories of this Agreement personally represent and warrant
that each has full authority to execute this Agreement and to legally bind the
party for which he or she signs.
   
13.
TERMINATION:  This agreement continue in full force and effect for a period of
90 days from the date hereof, or from the date of receipt by MFC of all required
information and documentation in support of the desired loan commitment,
whichever is later. In the event the MFC has substantially performed its duties
under the agreement but an additional period of time is needed to secure the
written commitment from the lender.

 

 


 
Page 2 of 3

--------------------------------------------------------------------------------

 
 




14.
GOOD FAITH DEPOSIT:  Borrower will deposit $1,000.00 with MFC upon execution of
this agreement and 50,000 shares of Four Star Holdings, Inc. restricted
corporate stock. The corporate stock shall have piggybank rights upon any future
registration. The full deposit is non-refundable and the cash portion will be
applied to MFC’s placement fee.

 
This application shall be binding upon Borrower, its heirs, and successors and
permitted assigns, and shall inure to the benefit the MFC and its successors,
transferees and assigns. This application is made and executed under and shall
be governed by internal laws of the State of New
Jersey.


This agreement shall constitute the entire agreement between the parties hereto.
Any modification of this agreement must by agreed to by both parties and must be
in writing.


Agreed and accepted this 4th day of November, 2010.




By:          Maranatha Funding
Corp.                                                                Four Star
Holdings, Inc.
 
 
/s/  Kenneth E.
Swatt                                                                         /s/  
Bobby R. Smith, Jr.                                 
By: Kenneth E. Swatt –
President                                                    By:  Bobby R. Smith
Jr. - CEO




By:          Bobby R. Smith Jr.,
Individually                                                      Fran Mize,
Individually

 
/s/  Bobby R. Smith,
Jr.                                                                      /s/
Fran Mize                                                  
Bobby R. Smith,
Jr.                                                                             
Fran Mize
 
 
 
 

 
 
Page 3 of 3

--------------------------------------------------------------------------------

 
 